Case 18-15461-mdc           Doc 44     Filed 01/15/19 Entered 01/15/19 06:59:54                  Desc Main
                                       Document Page 1 of 1




 B 2100A (Form 2100A) (12/15)


                                  UNITED STATES BANKRUPTCY COURT
                                   Eastern DISTRICT OF Pennsylvania


 In Re: CURTIS D HURST JR                                                  Case No. 18-15461



                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
 than for security, of the claim referenced in this evidence and notice.


  Wollemi Acquisitions, LLC c/o AIS Portfolio
  Services, LP                                              Exeter Finance LLC

             Name of Transferee                                       Name of Transferor

  Name and Address where notices to transferee              Court Claim # (If known): 5
  should be sent:                                           Amount of Claim: $34009.27
  Wollemi Acquisitions, LLC by AIS Portfolio                Date Claim Filed: 11/27/2018
  Services, LP as agent
  4515 N Santa Fe Ave. Dept. APS                            Phone:
  Oklahoma City, OK 73118                                   Last Four Digit of Acct# 2025
  Phone: (817)277-2011
  Last Four Digit of Acct# 5138

  Name and Address where transferee payments
  should be sent (if different from above):
  Wollemi Acquisitions, LLC by AIS Portfolio
  Services, LP as agent
  PO Box 4138,
  Houston, TX 77210-4138
  Phone: (817)277-2011
  Last Four Digit of Acct# 5138



 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.


 By: /s/ Ashish Rawat                                               Date: 01/15/2019
 AIS Portfolio Services, LP as agent
 Transferee/Transferee’s Agent
